United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Altoona, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1347
Issued: December 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 30, 2009 appellant, through his attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ merit decision dated April 3, 2009 denying his emotional
condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he developed
an emotional condition due to factors of his federal employment.
FACTUAL HISTORY
On March 4, 2008 appellant, then a 50-year-old rural letter carrier, filed an occupational
disease claim alleging that he developed sleep apnea, depression and anxiety due to factors of his
federal employment. He stated that since his injury and treatment he had experienced sleep
deprivation from pain in his back and left leg. Appellant also stated, “After not hearing anything

from OWCP about my original claim and using all of my leave I started having a lot of
depression and anxiety.”
Appellant submitted a March 4, 2008 report from the Department of Veterans Affairs that
diagnosed acute stress disorder due to his war experiences. Lester Weiss, a clinical social
worker, noted that appellant’s current symptoms included depression, anxiety and sleep
deprivation, which were attributable to his recent injury, his physical limitations and the Office’s
handling of his claim.
In a letter dated March 24, 2008, the Office requested additional factual and medical
information from appellant and allowed 30 days for a response. Appellant submitted a
recurrence of disability claim dated January 15, 2008. He stated that in May 1995 he sustained a
back injury and that on December 13, 2007 he sustained a recurrence of disability due to this
condition. Appellant submitted a narrative statement describing the processing of his physical
injury claim by the employing establishment and Office. He alleged that he sustained an injury
on December 13, 2007 while moving parcels. On January 7, 2008 appellant stopped work due to
his back pain and completed a recurrence of disability claim. He asked about continuation of
pay on January 10, 2008. On January 14, 2008 appellant sought medical treatment and filed a
claim for compensation. He sought medical treatment on January 18 and 22, 2008. On
February 5, 2008 appellant determined that he should have filed a traumatic injury claim, which
he completed on February 13, 2008. He attempted to return to light-duty work on February 21
through 29, 2008, but contended that the work was outside his abilities. Dr. James P. Burke
directed appellant to stop work on March 20, 2008. Appellant alleged that he did not receive
compensation benefits for 81 days and that he was treated like a criminal by the employing
establishment.
Dr. Burke completed a report addressing appellant’s physical condition. On July 18,
2008 he reported that he performed a left L5-S1 microdiscectomy on appellant.
By decision dated September 10, 2008, the Office denied appellant’s claim finding that
he failed to establish a factor of employment as causing or contributing to his emotional
conditions.
Appellant, through his attorney, requested an oral hearing, which was held on
January 15, 2009. His attorney contended that appellant had developed a consequential injury of
depression and anxiety.
By decision dated April 3, 2009, the hearing representative affirmed the September 10,
2008 decision finding that appellant had not established a compensable factor of employment.
LEGAL PRECEDENT
To establish that an emotional condition was sustained in the performance of duty in an
occupational disease claim, a claimant must submit the following: (1) medical evidence
establishing the presence or existence of a disease or condition for which compensation is
claimed; (2) a factual statement identifying the employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; and (3) medical evidence

2

establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant. The medical opinion must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related an employee’s employment. There are situations where an injury or an illness
has some connection with the employment but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his regular of specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.2 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.3
ANALYSIS
Appellant alleged that he developed an emotional condition due to his federal
employment. In support of his claim, he submitted a report dated March 4, 2008 from
Mr. Weiss, a licensed clinical social worker. It is well established that competent medical
opinion evidence must be from a qualified physician.4 A registered nurse, licensed practical
nurse, physician’s assistant and licensed clinical social worker are not physicians as defined
under the Act. Their opinions are of no probative value.5 There is no other medical evidence in
the record diagnosing an emotional condition. Dr. Burke addressed appellant’s disability due to
his physical condition. He did not address appellant’s emotional conditions claim. The Board
finds that appellant failed to submit medical evidence sufficient to establish a prima facie claim.6
CONCLUSION
The Board finds that appellant did not submit any medical evidence diagnosing an
emotional condition and therefore failed to meet his burden of proof to establish a prima facie
claim for an injury under the Act.
1

Solomon Polen, 51 ECAB 341, 343-44 (2000).

2

5 U.S.C. §§ 8101-8193.

3

See Thomas D. McEuen, 41 ECAB 387, 390-91 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125, 129 (1976).
4

Vickey C. Randall, 51 ECAB 357, 360 (2000); Arnold A. Alley, 44 ECAB 912, 921 (1993).

Merton J. Sills, 39 ECAB 572, 575(1988).
5

Roy L. Humphrey, 57 ECAB 238, 242 (2005); 5 U.S.C. § 8101(2) of the Act provides as follows: “(2)
‘physician’ includes surgeons, podiatrists, dentists, clinical psychologist, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law.”
6

A.C., 60 ECAB ___ (Docket No. 08-1453, issued November 18, 2008).

3

ORDER
IT IS HEREBY ORDERED THAT the April 3, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

